Winslow, J.
The evidence in this case was confused and conflicting, but we are unable to say that it does not support the findings; hence the question is whether the findings sustain the judgment. The facts found are, in brief, as follows : The plaintiffs conveyed the land in question to their son, William Raasoh, in February, 1891, in consideration of natural love and affection and certain annual payments to be made them by William during their lives. The defendant Fredericks was the wife of William, and they occujhed the land as their homestead, and cultivated it thereafter, and William made one payment thereon of $50. Difficulties then arose between the parties, and the plaintiffs conspired with William to obtain a reconveyance of the land, and, in pursuance of such object, induced William to abandon his wife; and she thereupon obtained a divorce, and was assigned the land, with the personal property thereon, as her share of William’s property. Thereupon William, in order to defeat the rights of Fredericke under her decree of divorce, made a fraudulent transfer of the personal property on the farm to an amount exceeding $500; and the plaintiffs assisted in such scheme by taking the property and using it for their joint benefit. Under these circumstances, the trial court concluded that the plaintiffs had no standing in a court of equity to enforce their alleged lien upon the real estate, and in this conclusion we agree.
The facts found by the court are practically to the effect that William and his parents colluded together to get the title of the land back into the plaintiffs, and deprive Fredericke of all her rights therein, and even of her ability to make the annual payments thereon. This action seems to be but the final step necessary to carry out the scheme. A court of equity will not assist in the consummation of any such purpose. The action seems, under the facts found, to be an unconscionable one. We do not say that the mere *405conversion of tbe personal property on tbe farm constitutes a legal defense to tbe claim for a lien. That seems more than doubtful. But we simply bold that tbe facts present a case of sucb unconscionable conduct on tbe part of tbe plaintiffs towards tbe defendant Fredericke that a court of equity will deny its assistance to them. They have not done equity in tbis very matter, and are in no position to demand tbe assistance of a court of equity.
By the Court.— Judgment affirmed.